Citation Nr: 0907421	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  98-04 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, claimed as due to herbicide exposure and also 
claimed as secondary to service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The Veteran served on active duty from December 1966 to 
September 1968.  Service in the Republic of Vietnam and 
receipt of the Combat Infantryman Badge and the Bronze Star 
Medal are indicated by the evidence of record.

In February 1997, the RO received the Veteran's claim of 
entitlement to service connection for a disorder of the 
colon, claimed as due to exposure to herbicides in Vietnam.  
In an October 1997 rating decision, the RO denied the claim 
on that basis.  The Veteran disagreed with the October 1997 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the Veteran's 
substantive appeal (VA Form 9) in February 1998.

In the same October 1997 RO rating decision, service 
connection was granted for PTSD. In February 1998, the 
Veteran alternatively asserted that the disorder of the colon 
was incurred as a result of stress and anxiety associated 
with his service-connected PTSD.  In September 1998, the RO 
adjudicated the claim, to include as secondary to PTSD, and 
the claim was again denied.

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
in August 2002.  The transcript of the hearing is associated 
with the Veteran's claims folder.

In May 2003, the Board requested an expert opinion as to 
certain medical questions involved in the Veteran's claim.  
The Veteran's case was then remanded by the Board in November 
2004 for additional procedural development.  A supplemental 
statement of the case was issued in August 2006 by the VA 
Appeals Management Center (AMC) which continued the denial of 
the claim.  

In October 2008, the Board requested an additional opinion 
from an independent medical expert (IME) in order to clarify 
the nature of the Veteran's disability and the potential 
relationship of his disabilities to his PTSD.  See 38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2008).  
The resulting IME opinion was received by the Board in 
December 2008.  The case is once again before the Board. 

Referred issue

In November 2004, the Veteran raised the issue of entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  That issue has not yet been 
addressed by the RO, and is referred to the RO for 
appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's gastrointestinal disabilities [to include GERD, 
chronic diarrhea and diverticulosis] are not related to his 
military service. 

2.  The competent medical evidence of record does not 
indicate that a nexus exists between the Veteran's GERD, 
chronic diarrhea and diverticulosis and his service-connected 
PTSD. 


CONCLUSION OF LAW

A gastrointestinal disability was not incurred in or 
aggravated by military service, nor is such secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
gastrointestinal disorder, variously diagnosed.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In November 2004, the Board remanded the case to the AMC in 
order to provide the Veteran with notice of the Veterans 
Claims Act of 2000 (VCAA) and a copy of an undated medical 
opinion signed by M.A.P., M.D., Ph.D. 

The record reveals that the AMC provided the Veteran with a 
VCAA notice letter in December 2004 and a copy of Dr. 
M.A.P.'s opinion was mailed to him in February 2005.  Thus, 
the Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

It appears the Veteran was not specifically informed in a 
VCAA letter of the elements necessary to sustain a claim for 
service connection on a direct or secondary basis.  However, 
the evidence of record indicates that the Veteran had actual 
knowledge of what is necessary to substantiate his claim.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  In this case, the Veteran 
demonstrated knowledge of the elements necessary to establish 
service connection on a direct and secondary basis in the 
August 2002 hearing when he argued that his gastrointestinal 
disorders were related to his military service and/or his 
service-connected PTSD.  Consequently, any failure by the VA 
to notify the Veteran of the elements of secondary service 
connection constitutes harmless error and does not prejudice 
the Veteran.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the December 22, 2004 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "relevant records 
from any Federal agency.  This may include medical records 
from the military, from VA Medical Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the Veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The December 2004 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the December 2004 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claim, 
elements (1) and (2) veteran status and existence of a 
disability, are not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection for the 
Veteran's claimed disorder of the colon.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The Veteran's claim of entitlement to service 
connection was denied based on element (3) a connection 
between the Veteran's service (or a service-connected 
disability) and the claimed disability.  
As was explained above, he has demonstrated actual knowledge 
of his obligations, and those of VA, with respect to this 
crucial element.  Because as discussed below the Board is 
denying the Veteran's claim, elements (4) and (5) remain 
moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, private medical records, and Social Security 
records; has provided him with two VA examinations; and has 
obtained opinions from two independent medical experts.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in August 2002 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2008).  The foregoing diseases shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2008).

In Combee v. Brown, the United States Court of Appeals for 
the Federal held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e)), but also must determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." See also 38 C.F.R. § 
3.304(d) (2008).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed 
that the 38 U.S.C.A. § 1154(b) presumption only relates to 
the question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008).

Analysis

The Veteran contends that physical and mental stress 
associated with his combat service in Vietnam caused his 
current gastrointestinal problems.  He4 has referred to 
gastrointestinal problems and loss of weight in service. He 
alternatively contends that his current gastrointestinal 
problems were caused or aggravated by emotional turmoil 
associated with his service-connected PTSD. 

With respect to evidence of a current disability, the Veteran 
has been diagnosed with gastroesophageal reflux disease with 
stricture, gastritis, peptic ulcer disease, diverticulitis 
and ulcerative colitis.  Accordingly, Hickson element (1) and 
Wallin element (1) have been satisfied. 

With respect to Hickson element (2), the Veteran's service 
treatment records do not document any complaints or treatment 
for a gastrointestinal problem.  However, the Veteran's 
military service in Vietnam is not in dispute, and his 
exposure to Agent Orange is therefore presumed. See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2008).  
Furthermore, the Veteran has been awarded the Combat 
Infantryman Badge for his service in Vietnam.  He has 
testified that he experienced bowel problems and weight loss 
while in combat.  Because the Veteran engaged in combat with 
an enemy within the meaning of 38 U.S.C.A. § 1154(b) (West 
2002), the Board accepts that there may have been 
gastrointestinal problems as the Veteran describes.  
Moreover, his weight on enlistment was 157 and his weight on 
separation was 148, which is consistent with his description 
of weight loss during service.  Accordingly, Hickson element 
(2) has also been satisfied.

With respect to Wallin element (2), service connection for 
PTSD was granted by the RO in an October 1997 rating 
decision.  Wallin element (2) has therefore been met.

With respect to crucial Hickson element (3), medical nexus, 
if any of the Veteran's gastrointestinal disabilities were 
listed among the Agent Orange-related diseases enumerated in 
38 C.F.R. § 3.309(e), medical nexus would be presumed as a 
matter of law.  Such is not the case here.  These 
disabilities have not been identified by VA as being 
associated with herbicide exposure.

Notwithstanding the inapplicability of the Agent Orange 
regulations, as discussed above, the Board is obligated to 
fully consider the Veteran's claims.  See Combee, supra.  In 
this case the record contains multiple medical opinions from 
independent medical experts, the Veteran's private physician 
and a VA examiner.  None of these opinions relates the 
Veteran's gastrointestinal problems to his military service.  
In fact, the January 1998 VA examiner and the December 2008 
Independent Medical Expert (IME), M.S.B., M.D. specifically 
stated that the Veteran's gastrointestinal disabilities are 
not related to his military service.  

The Veteran has not submitted any competent medical evidence 
to the contrary.  To the extent that the Veteran contends 
that a medical relationship exists between gastrointestinal 
disabilities and service, any such statements offered in 
support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board again observes that the combat presumption does not 
establish a medical nexus. See Libertine, supra.

The Veteran contends that he has gastrointestional symptoms 
continually since separating from service.  The Board is of 
course aware of the provisions of 
38 C.F.R. § 3.303(b), discussed above, relating to chronicity 
and continuity of symptomatology.  In this case, the record 
indicates that the Veteran filed a claim seeking service 
connection for a stomach condition in October 1970.  However, 
he did not submit any supporting evidence, even though he was 
asked to do so by the RO in a letter dated November 2000.   
The objective medical records in fact do not disclose any 
gastrointestional treatment or complaints until the Veteran 
underwent surgery for a colectomy in 1987, nearly two decades 
after service.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
Veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  

The Board has taken the Veteran's statements into 
consideration, but in view of the entire record, the Board 
finds the negative post-service medical records to be more 
probative.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the Veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].


In short, there is no objective evidence of a 
gastrointestinal disability for two decades after service.  
See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the Veteran's current disability and the claimed 
continuous symptomatology].  Such evidence is lacking in this 
case.  Accordingly, Hickson element (3), medical nexus, has 
not been satisfied and the Veteran's direct service 
connection claim fails on this basis.

Turning to secondary service connection, with respect to 
Wallin element (3), there are conflicting medical opinions as 
to whether the Veteran's gastrointestional disabilities are 
related to his PTSD. 

In February 1998, Dr. E.N.C. stated that the Veteran's 
"uncontrollable depression, stress and anxiety" resulted in 
an ulcerative colitis.  In January 2005, Dr. E.N.C. stated 
that the Veteran's severe stress caused a bowel obstruction 
which led to a colostomy. 

In an undated opinion, the IME, Dr. M.A.P. indicated that 
"it is possible that some of [the Veteran's] GI 
symptomatology, such as abdominal discomfort and mild loose 
stools is secondary to his PTSD, though the loose stools 
could easily be explained by the prior surgery."  

Because of the vague and conflicting medical opinions of 
record, the Board sought an IME opinion.  In December 2008, 
M.S.B., M.D., indicated that the "psychiatric manifestations 
of the Veteran's PTSD are not the most likely cause of any of 
his current chronic GI disorders."  Dr. M.S.B. further 
stated that the Veteran's service-connected PTSD does not 
aggravate his currently diagnosed gastrointestional 
disorders.  The IME further stated that that stress in 
general or PTSD in particular has not been medically linked 
to GERD or diverticulosis.  With respect to the Veteran's 
chronic diarrhea, Dr. M.S.B. also indicated that while stress 
can cause diarrhea, the most likely cause of the Veteran's 
diarrhea was the partial colectomy.  Specifically, the IME 
pointed out that the portion of the Veteran's colon that was 
removed "is responsible for the vast majority of water 
reabsorption and without that function diarrhea is not 
uncommon." 

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993), and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, multiple doctors have found the opinions of Dr. 
E.N.C. to be in error.  Specifically, Drs. M.A.P., M.S.B. and 
a June 1998 VA examiner all acknowledge Dr. E.N.C.'s the 
diagnosis of ulcerative colitis and then rule it out.  
Instead, all three doctors, together with a June 1997 VA 
examiner, diagnose the Veteran with diverticulosis.  This 
diagnosis is important as two medical opinions stated that 
"PTSD has not been linked to . . . diverticulosis."  See 
the undated opinion of Dr. M.A.P. and the December 2008 
opinion of Dr. M.S.B. 

With respect to Dr. E.N.C.'s statement that severe stress 
caused a bowel obstruction that led to a colostomy,  Dr. 
M.S.B. noted that the Veteran's colectomy was the result of a 
diverticulosis and does not attribute it to a bowel 
obstruction due to stress.  Similarly, Dr. M.A.P noted that 
the theory that the Veteran's "GI symptoms . . . were the 
result of stress is not supported by common medical 
knowledge."

With respect to the Veteran's diagnosed GERD, in December 
2008, Dr. M.S.B. indicated that GERD with esophageal 
stricture formation has been shown to have a link to 
cigarette smoking, but not to PTSD.  [The medical evidence 
indicates that the Veteran has a history of tobacco use.  See 
an April 2000 VA outpatient treatment record.]  In addressing 
the question of whether the Veteran's PTSD aggravates any 
gastrointestinal disorder, Dr. M.S.B. stated that there was 
no "conclusive evidence that stress or PTSD plays a part 
either in the formation of the [Veteran's] diverticulosis or 
the resulting inflammation." 

The Board notes that both Drs. M.S.B. and M.A.P. indicate 
that chronic diarrhea can be related to stress.  However, 
both doctors indicate that the Veteran's partial colectomy 
surgery is more likely the source of the Veteran's diarrhea 
as "the portion of the colon that was removed is responsible 
for the vast majority of water reabsorption and without that 
function diarrhea is not uncommon."  See the December 2008 
opinion of Dr. M.S.B.

The Board notes that the Veteran submitted Internet articles 
indicating that "emotional stress can increase spasms of the 
colon, and, perhaps, result in the formation of 
diverticuli."  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin, supra; see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses].  However, the 
Court has held that medical evidence is speculative, general 
or inconclusive in nature cannot support a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996). Here, crucially, the 
treatise evidence which has been submitted by the Veteran is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding the Veteran's particular 
case.  The Internet article is of no probative value in 
determining whether a medical nexus relationship exists.

To the extent that the Veteran and his representative 
contends that a medical relationship exists between 
gastrointestional disabilities and his PTSD, any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu, supra. 

In short, the statements of Dr. E.N.C. that the Veteran's 
stress and anxiety caused a gastrointestinal disability are 
outweighed by the medical evidence which indicates that the 
Veteran's PTSD did not cause or aggravate a gastrointestional 
disability.  The preponderance of the competent and probative 
evidence of record indicates that the Veteran's 
gastrointestinal disabilities are not related to his service-
connected PTSD.  Accordingly, Wallin element (3), medical 
nexus, has not been satisfied, and the Veteran's secondary 
service connection claim fails on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a gastrointestinal disability, as Hickson and Wallin element 
(3) have not been met.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for a gastrointestinal 
disability, claimed as due to herbicide exposure and also 
claimed as secondary to service-connected PTSD, is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


